Citation Nr: 0724665	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-28 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Whether an August 24, 1989 decision of the Board of Veterans' 
Appeals (Board) that denied service connection for an 
acquired psychiatric disorder should be revised or reversed 
on the basis of clear and unmistakable error (CUE).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from April 1981 to April 
1985.  

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111.  In a September 2005 
motion, the veteran's attorney alleges CUE in an August 1989 
Board decision that denied service connection for an acquired 
psychiatric disorder.  



FINDINGS OF FACT

1.  The Board denied service connection for an acquired 
psychiatric disorder in a decision promulgated in August 
1989.  

2.  On April 14, 2000, the Board promulgated a decision which 
found that CUE had not been established in the August 1989 
Board decision that denied service connection for an acquired 
psychiatric disorder.  

3.  The April 14, 2000 decision then was affirmed by the 
United States Court of Appeals for Veterans Claims (Court) in 
an October 2002 decision and by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in a 
February 2004 decision.  

4.  Given the final decision as to the previous motion, the 
August 1989 Board decision denying service connection for an 
acquired psychiatric disorder is no longer subject to 
revision on the grounds of CUE.  






CONCLUSION OF LAW

The September 2005 motion by the veteran's attorney for 
revision or reversal of the August 1989 Board decision on the 
basis of CUE is dismissed with prejudice as a matter of law.  
38 U.S.C.A. § 7111 (West 2002 & Supp. 2006); 38 C.F.R. § 
20.1409(c) (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing VCAA have been codified, as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
VCAA are not applicable where CUE is claimed in Board 
decisions.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  
As noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  

A claim based on CUE was noted to be fundamentally different 
from any other kind of action in the VA adjudicative process.  
A litigant alleging CUE was not pursuing a claim for 
benefits, but rather was collaterally attacking a final 
decision.  See Livesay, 15 Vet. App. at 178-179.  Moreover, 
that litigant was noted to have the burden of establishing 
such error on the basis of the evidence then of record.  Id.  

The Board finds that, because the veteran and his attorney 
have been notified of the law and regulations governing CUE 
claims, as well as reasons for the denial of his claim of 
CUE, and all relevant evidence has been associated with the 
record, any pre-VCAA duties to notify and assist have been 
met with respect to this matter.  


II.  Analysis

A decision issued by the Board is final.  See 38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2006).

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  See 38 U.S.C.A. § 7111(a).  A review to determine 
whether CUE exists in a case may be instituted by the Board 
on its own motion, or upon request of a claimant at any time 
after the decision is made.  See 38 U.S.C.A. § 7111(c) and 
(d).  

A request for revision is to be submitted directly to the 
Board and decided by the Board on the merits, 38 U.S.C.A. § 
7111(e), and a claim filed with the Secretary requesting such 
reversal or revision is to be considered a request to the 
Board, 38 U.S.C.A. § 7111(f).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to under 38 C.F.R. §§ 20.1400-
20.1411 (2006).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  See 38 C.F.R. § 20.1403(a) (2006); see also Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

A review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  See 38 C.F.R. § 20.1403(b)(1) 
(2006).

If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, or VA's failure to fulfill the duty to 
assist.  See 38 C.F.R. § 20.1403(d); see also Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2003).  A disagreement as 
to how the facts were weighed or evaluated is also expressly 
determined to not be clear and unmistakable error.  Id.  

The motion as to a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement for specific allegations.  Motions that fail to 
comply with these requirements shall be dismissed without 
prejudice to refiling.  See 38 C.F.R. § 20.1404(b).  

The Board notes that, pursuant to 38 C.F.R. § 20.1409(c), 
once there is a final decision on a motion to revise or 
reverse a prior Board decision on an issue based on CUE, that 
prior Board decision on that issue is no longer subject to 
revision on the grounds of CUE.  Subsequent motions relating 
to that prior Board decision on that issue shall be dismissed 
with prejudice.  

In DAV v. Gober, 234 F.3d. 682 (Fed. Cir. 2000), the Federal 
Circuit upheld this provision, finding that Rule 1409(c) is 
neither arbitrary and capricious nor contrary to law and, 
rather, promotes the interests of judicial economy and 
finality of decisions.  Id. at 702.  

Moreover, the Federal Circuit found that, once a claimant 
obtains a final decision on a CUE claim regarding a 
particular issue, that claimant should not be allowed to 
present the same challenge again, especially since a CUE 
claim is, itself, a collateral attack on an otherwise final 
prior Board decision.  Id.  

The benefit-of-the-doubt doctrine is not applicable to claims 
of CUE.  See 38 C.F.R. § 20.1411 (2006).  

In an August 1989 decision, the Board denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  

In a February 1998 statement, the former representative filed 
a written argument requesting reconsideration of the August 
1989 decision, addressing four specific contentions as to why 
VA erred in denying the veteran's claim of service 
connection.  

In a March 1993 letter, a Deputy Vice Chairman of the Board 
denied a motion for reconsideration but indicated that the 
Board would review the February 1998 request for revision of 
the prior Board decision on the grounds of CUE.  

In a March 1999 letter, the Board informed the veteran and 
his representative of the regulations pertaining to CUE 
claims and specifically informed the parties that it would 
not consider the February 1998 motion for reconsideration to 
be a CUE motion unless it was informed by the veteran or his 
representative in writing within 60 days to do so.  

Thereafter, in an April 1999 statement, the veteran informed 
the Board that he wanted the February 1998 motion to be 
considered as a CUE motion.  The allegations of CUE, 
specifically noted as four detailed contentions of error, are 
contained in a February 1998 statement.  

In that document, the representative argued:  1) that the 
veteran was in sound condition on entry into service and thus 
acquired a psychiatric disorder while in service; 2) that the 
Board decision relied on medical statements from the veteran 
(who as a layman was not competent to render such statements) 
diagnosing himself with depression in service, whereas those 
inservice symptoms were in actuality the early manifestations 
of a psychosis, schizophrenia; 3) that, given the veteran's 
hospitalization within 1 year of separation from service, the 
Board failed to consider the claim under the law and 
regulations pertaining to the one-year post-service 
presumption of service incurrence; and 4) the Board relied 
upon its own medical judgment to support its findings.  

In a decision dated on April 14, 2000, the Board denied the 
veteran's motion to revise or reverse the August 1989 
decision denying service connection for any acquired 
psychiatric disorder on the grounds of CUE, including 
discussion and analysis regarding all four allegations of 
error raised in the February 1998 statement.  

Further, the Board clearly determined that the statutory and 
regulatory provisions regarding the presumption of soundness 
and the one-year post-service presumption of service 
connection had been considered and correctly applied in 
August 1989 Board decision.  

Thereafter, the April 2000 decision was affirmed by the Court 
in an October 2002 decision and by the Federal Circuit in a 
February 2004 decision.  

In the September 2005 motion at hand, the veteran's private 
attorney again asserts that there was CUE in the Board's 
decision of April 1989.  It is again contended that the Board 
failed to consider the claim of service connection under the 
law and regulations pertaining to the service connection 
under 38 U.S.C.A. § 105(a), 1111, and 1112 (a)(1) 
(implemented in regulations at 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309).  

There is a long line of Court cases finding that, once there 
is a final decision on the issue of CUE, that particular 
claim of CUE may not be raised again as such is res judicata.  
See Link v. West, 12 Vet. App. 39 (1998); Norris v. West, 11 
Vet. App. 219 (1998); Talbert v. Brown, 7 Vet. App. 352 
(1995); Olson v. Brown, 5 Vet. App. 430 (1993); Smith v. 
Principi, 3 Vet. App. 378 (1992); Russell v. Principi, 3 Vet. 
App. 310 (1992).  

In this case, the April 2000 Board decision, affirmed by the 
Court and the Federal Circuit, represents the final 
determination regarding that motion of CUE in the Board's 
August 1989 decision.  The current September 2005 motion 
concerning CUE in the Board's August 1989 decision has 
already been litigated, and further appellate consideration 
cannot be given based upon the principles of res judicata.  

The Board recognizes that each theory of CUE represents an 
entirely separate and distinct claim.  See Andre v. Principi, 
301 F.3d 1354, 1362 (Fed.Cir.2002).  

In this regard, the Board notes that, in his September 2005 
CUE motion, the veteran's attorney again asserts that the 
prior Board decision issued in August 1989 failed to apply VA 
regulations concerning service connection under 38 U.S.C.A. 
§§ 105(a), 1111, 1112(a)(1).  

However, the specific allegations currently made by the 
veteran's attorney concerning the statutory provisions 
regarding the presumption of soundness and the one-year post-
service presumption of service connection for psychosis were 
already fully addressed and considered in the prior April 
2000 Board decision.  

As such, the Board finds that the veteran's attorney has not 
raised any new theory of CUE pertinent to the August 1989 
Board decision so as to warrant consideration of the merits 
of the September 2005 motion to revise or reverse that 
decision based on CUE.  

Accordingly, on these facts, the veteran is precluded, by 
law, from again claiming that the August 1989 Board decision 
was clearly and unmistakably erroneous with respect to the 
issue of service connection for an acquired psychiatric 
disorder.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

As discussed, once there is a final decision on a CUE motion 
concerning a prior Board decision on a particular issue, that 
prior Board decision on that issue can no longer be 
challenged on the grounds of CUE.  The September 2005 CUE 
motion raised by the veteran's attorney is therefore 
dismissed with prejudice.  See 38 C.F.R. § 20.1409(c).



ORDER

The motion to revise or reverse the August 1989 Board 
decision denying service connection for an acquired 
psychiatric disorder on the basis of CUE is dismissed with 
prejudice.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


